12 Utah 2d 240 (1961)
364 P.2d 1085
LAWRENCE V. ROBINSON, PLAINTIFF AND APPELLANT,
v.
CHESTER WHITELAW, DEFENDANT AND RESPONDENT.
No. 9377.
Supreme Court of Utah.
September 19, 1961.
Pickett & Pickett, St. George, for appellant.
Patrick H. Fenton, Cedar City, for respondent.
HENRIOD, Justice.
Appeal from the dismissal of a complaint alleging that defendant had cleared his land of sagebrush and natural growth in order to plant crops, which he did for two years, when, for an unknown reason, he stopped cultivating it further. Because of the removal of the growth, it was said, the natural windbreak no longer prevented the prevailing southwest wind from blowing sand and dust onto plaintiff's property. Damages and an abatement of the alleged nuisance were asked. Under the circumstances we think defendant would have difficulty in stopping the wind or replacing the sagebrush, and are constrained to believe and hold that equitable principles could do no better. Concluding so, we believe and hold that the dismissal was without error, and that plaintiff's authorities, having to do principally with artificially created situations quite unlike that attending here, are unauthoritative.
Affirmed with costs to defendant.
WADE, C.J., and McDONOUGH, CALLISTER and CROCKETT, JJ., concur.